Citation Nr: 9922513	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  96-25 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for cardiovascular disease.  

Entitlement to service connection for degenerative joint 
disease of the knees.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Neil Reiter, Counsel




INTRODUCTION

The veteran served on active duty from March 1942 to January 
1946.  

Service connection is in effect for disabilities resulting 
from an automobile accident in January 1944 in which the 
veteran incurred fractures and disability of the right upper 
extremity.  A combined 40 percent evaluation is in effect for 
these disabilities.  

This appeal arises from determinations by the regional office 
denying service connection for cardiovascular disease and 
degenerative joint disease of the knees.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims.  

2.  Cardiovascular disease and degenerative joint disease of 
the knees were not present in service.  

3.  Cardiovascular disease and degenerative joint disease of 
the knees were first demonstrated many years after discharge 
from service and are not shown to be related to service, to 
any incident of service origin, or to any service-connected 
disability.  


CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims for service connection for cardiovascular disease or 
for degenerative joint disease of the knees.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that he injured his left 
knee in the same accident in which he incurred fractures of 
the right upper extremity.  He also contends that the 
extensive treatment in service contributed to a weakening of 
his immune system so that he thereafter developed heart 
disease and disability of the knees.  

I.  Background

The veteran received extensive treatment in service beginning 
in January 1944 for disability involving the right upper 
extremity after incurring a fracture of the right radius and 
ulna when he was involved in an automobile accident in 
January 1944.  Blood pressure readings during this period of 
time were normal.  The heart was also normal on physical 
examination.  The musculoskeletal system was also reported 
normal, aside from the right upper extremity.  

When the veteran was examined for separation from service, 
his blood pressure was 104/64.  A chest X-ray was reported to 
be negative.  The cardiovascular system was normal.  The 
musculoskeletal system was normal, aside from the right upper 
extremity.  The service medical records are otherwise 
negative for any complaints, findings, or diagnoses 
indicative of cardiovascular disease or degenerative joint 
disease of the knees.  

The record contains a report from a private physician dated 
in January 1947 in which the physician noted that the 
veteran's blood pressure was 126/80 and that his heart was 
normal.  It was indicated that the veteran's musculoskeletal 
system was normal, aside from his back and right upper 
extremity.  

On Department of Veterans Affairs (VA) examinations in April 
1947 and April 1949, there were no complaints or findings 
relating to the veteran's knees.  The April 1949 examination 
showed that the veteran's blood pressure was 120/90.  The 
cardiovascular system was reported to be normal.  

Private physicians in 1954 and 1955 noted that the veteran 
had complaints of pain in multiple joints, including the left 
knee.  Generalized arthritis was diagnosed.  Blood pressure 
readings were 128/88 before exercise and 138/90 after 
exercise.  

A chest X-ray on a VA examination in April 1969 was reported 
as negative.  

Private medical records in the 1980's and 1990's, as well as 
VA medical records for this period of time, indicate that the 
veteran complained of problems in his knees in the early 
1990's, with diagnoses of early degenerative arthritis in the 
knees.  These medical records do not provide any medical 
opinion or medical confirmation that arthritis of the knees 
was present in service or was manifested within a year of 
service.  Nor did this evidence show that the veteran's 
degenerative joint disease of the knees was etiologically 
related to his accident in service or to his service-
connected disabilities.  These medical records also show 
initial treatment for cardiovascular disease in the early to 
mid-1980's, with diagnoses of hypertension, coronary artery 
disease, and postoperative bypass surgery.  These medical 
records fail to provide any medical opinion or medical basis 
tending to show that cardiovascular disease was present in 
service or within a year of separation from service.  This 
medical evidence likewise fails to show that the veteran's 
cardiovascular disease is related to any incident of service 
origin or to any service-connected disability.  

II.  Analysis

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, that is, one that 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, supra.  An allegation that a disorder is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet the 
statutory burden will, of necessity, depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).   

The service medical records are completely negative for any 
complaints, findings, or diagnoses indicative of 
cardiovascular disease during service.  Blood pressure 
readings, physical examinations, and a chest x-ray in service 
were normal and thus fail to yield any indications of 
cardiovascular disease.  In addition, the service medical 
records are completely negative for any complaints, findings, 
or diagnoses indicative of degenerative joint disease of the 
knees.  Such records fail to reveal complaints or findings 
relating to an injury of either knee, or treatment of either 
knee, when the veteran was being treated for disability of 
the right upper extremity arising from the automobile 
accident in January 1944.  The examination at service 
separation was similarly negative for complaints or findings 
of cardiovascular disease or degenerative joint disease of 
the knees.  

Rather, the record shows that cardiovascular disease was 
first manifested nearly 40 years after discharge from 
service.  The medical evidence fails to establish any 
relationship between the cardiovascular disease first shown 
many years after service and the veteran's service, any 
incident that occurred in service, or any service-connected 
disability.  Caluza v. Brown, supra.  The record also shows 
that degenerative joint disease of the knees was first 
manifested a number of years following service.  Bilateral 
degenerative joint disease of the knees was first diagnosed 
by in the 1990's.  Private physicians in 1954 and 1955 
indicated that the veteran had complaints of pain in multiple 
joints, including the left knee, and generalized arthritis 
was diagnosed.  However, even if arthritis was present in the 
left knee in 1954 or 1955, the fact remains that it was 
initially manifested a number of years after service.  In any 
event, the medical evidence fails to establish any 
relationship between any current degenerative joint disease 
of the knees and the veteran's service, any incident of 
service origin, or any service-connected disability.  
Caluza v. Brown, supra.  

The veteran has indicated that he incurred the claimed 
disabilities in service or that his current disabilities are 
due to a disturbance in his immune system caused by his 
initial injury.  However, there is no medical opinion or 
medical evidence to substantiate these statements.  Although 
a lay person such as the veteran is competent under the law 
to describe symptoms he has seen or experienced, he is not 
competent to render a diagnosis, or to offer a medical 
opinion attributing a disability to service or to a service-
connected disability, as this requires medical expertise.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Finally, there is no medical opinion or 
medical evidence to demonstrate that his service-connected 
disabilities aggravate any current cardiovascular condition 
or any current degenerative joint disease of the knees.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran has not provided the necessary evidentiary 
requirements to establish that the claims for service 
connection for cardiovascular disease and degenerative joint 
disease of the knees are well grounded.  Caluza v. Brown, 
supra.  It follows that these claims must be denied.  




ORDER

Service connection for cardiovascular disease is denied.  

Service connection for degenerative joint disease of the 
knees is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

